Name: Commission Regulation (EEC) No 570/84 of 2 March 1984 amending for the ninth time Regulation (EEC) No 3172/80 laying down implementing rules in respect of the system of consumption aid for olive oil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 3 . 84 Official Journal of the European Communities No L 62/ 11 COMMISSION REGULATION (EEC) No 570/84 of 2 March 1984 amending for the ninth time Regulation (EEC) No 3172/80 laying down implementing rules in respect of the system of consumption aid for olive oil HAS ADOPTED THIS REGULATION : Article 1 The following Article 12c is hereby inserted in Regu ­ lation (EEC) No 3172/80 : ' Article12c / 1 . By-products from refining of olive oil or olive-residue oil falling within Common Customs Tariff subheading 15.17 B and acid oils from refining of those by-products falling within Common Customs Tariff subheading 15.10 C shall be eligible for free circulation in the Community only if they have previously undergone, under control by the competent authority in the Member State where they are to be released into free circu ­ lation , one of the mixing operations specified in Article 12b . 2 . The measures required in order to ensure compliance with the condition laid down in para ­ graph 1 shall be decided by the Member States concerned.' Article 2 The German text of Article 12b ( 1 ) of Regulation (EEC) No 3172/80 is hereby replaced by the follo ­ wing : Artikel 12b THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Article 11 (8) thereof, Whereas Commission Regulation (EEC) No 3172/80 (3), as last amended by Regulation (EEC) No 135/84 (4), provides that, for the purposes of control ­ ling the quality of oil packaged by approved plants, acid oils from the refining of olive oil and olive ­ residue oil produced in the Community should have added tothem a defined quantity of certain products other than olive oil ; Whereas Article 1 of Council Regulation (EEC) No 3519/83 (*) provides inter alia that acid oils from refining of olive oil falling within subheading 15.10 C of the Common Customs Tariff may be subject to the same treatment as by-products from refining of olive oil ; Whereas, for the purposes of applying satisfactorily the consumption-aid arrangements and controlling the quality of oil packaged by approved plants, products resulting from olive oil and olive-residue oil falling within subheading 15.10 C and heading No 15.17 of the Common Customs Tariff should be subject to the same treatment as that specified in Article 12b of Regulation (EEC) No 3172/80 in the case of Commu ­ nity by-products from refining of such oils ; Whereas several errors have been made in the German version of Article 12c, and a correction should be made ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, ( 1 ) Um die Einhaltung der in Artikel 4 Absatz 1 Buchstabe a) der Verordnung (EWG) Nr. 3089/78 genannten Bedingungen prÃ ¼fen zu kÃ ¶nnen, muÃ  jedes Nebenerzeugnis aus der Raffination von in der Gemeinschaft erzeugtem OlivenÃ ¶l und von OliventresterÃ ¶l unmittelbar nach der Gewinnung mit einem der folgenden Erzeugnisse in HÃ ¶he der jeweils angegebenen Hundertteile vermischt werden :  saurem Ã l aus der Raffination von Sesam oder SesamÃ ¶l mit einem Anteil von 10 vom Hundert oder  saurem Ã l aus der Raffination von Raps oder RapsÃ ¶l mit einem Anteil von 30 vom Hundert oder  saurem Ã l aus der Raffination von Raps oder RapsÃ ¶l , deren ErukasÃ ¤uregehalt 25 vom Hundert oder mehr der FettsÃ ¤uren der Trigly ­ ceride betrÃ ¤gt, mit einem Anteil von 10 vom Hundert oder (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 162, 12 . 6 . 1982, p. 6 . H OJ No L 331 , 9 . 12 . 1980 , p. 27 . O OJ No L 17, 20 . 1 . 1984, p. 23 . o OJ No L 352, 15. 12. 1983, p. 2. No L 62/ 12 Official Journal of the European Communities 3 . 3 . 84  saurem Ã l aus der Raffination von Leinsamen oder LeinsamenÃ ¶l mit einem Anteil von 10 vom Hundert oder  tierischen Fetten von Rindern mit einem Anteil von 15 vom Hundert oder  Cholesterol , das keine Verunreinigungen enthÃ ¤lt, die fÃ ¼r die menschliche ErnÃ ¤hrung toxisch sind, mit einem Anteil von 0,2 vom Hundert.' Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 1 shall apply from 15 March 1984. Article 2 shall apply with effect from 15 May 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 March 1984. For the Commission Poul DALSAGER Member of the Commission